Case 9:20-cv-80141-DLB Document 53-2 Entered on FLSD Docket 09/23/2020 Page 1 of 4




                                 EXHIBIT 1
   Case 9:20-cv-80141-DLB Document 53-2 Entered on FLSD Docket 09/23/2020 Page 2 of 4


Andrew Smith

From:                             Gabriel Berg
Sent:                             Wednesday, September 23, 2020 12:16 PM
To:                               Andrew Smith
Subject:                          FW: Org chart
Attachments:                      LB Pharma Org Chart.pdf




Exhibit 1 – email between JH, KL and NB with org chart.




Gabriel Berg
Kennedy Berg LLP
401 Broadway, Suite 1900/ New York, New York 10013
direct 212.899.3420
main 212.899.3400
fax 212.899.3401
cell 917.209.5781
www.kennedyberg.com




From: KrunchCash [mailto:jeff@krunchcash.com]
Sent: Tuesday, September 22, 2020 2:10 PM
To: Gabriel Berg
Subject: FW: Org chart




Best Regards,
Jeff Hackman
KrunchCash
561.212.5536 | Direct
561.516.8901 | Fax
jeff@krunchcash.com

From: Ken Luna <ken@1‐stoppharmacy.com>
Sent: Thursday, June 28, 2018 2:49 AM
To: KrunchCash <jeff@krunchcash.com>
Cc: Nikki Buzzetta <nikki@1‐stoppharmacy.com>; Sean McGhie <sean@mcghie.com>
Subject: Re: Org chart



On Wed, Jun 27, 2018 at 9:29 PM, KrunchCash <jeff@krunchcash.com> wrote:
 Thank u!

 > On Jun 27, 2018, at 10:28 PM, Nikki Buzzetta <nikki@1‐stoppharmacy.com> wrote:
                                                          1
  Case 9:20-cv-80141-DLB Document 53-2 Entered on FLSD Docket 09/23/2020 Page 3 of 4

>
> Good Evening,
>
> Ken is on a flight and will update as soon as he lands tonight.
>
> Warmest Regards,
> Nikki
>
>> On Jun 27, 2018, at 8:23 PM, KrunchCash <jeff@krunchcash.com> wrote:
>>
>> Will the update be tonight
>>
>>> On Jun 27, 2018, at 8:40 PM, Ken Luna <ken@1‐stoppharmacy.com> wrote:
>>>
>>> Jeff
>>>
>>> I just need to update to include Eagle Lake
>>> <LB Pharma Org Chart 2018.pdf>
>>>
>>>
>>> Ken
>>>




                                                     2
            Case 9:20-cv-80141-DLB Document 53-2 Entered on FLSD Docket 09/23/2020 Page 4 of 4




                                                         LB Pharma Services, LLC
                                                              (Delaware Company)
                                                                  Nicole/Ken
                                                                Owners 50/50




     JSW Prosperity, LLC              Care Pharma LLC                                                      Eagle Lake Pharmacy, Inc
                                                                               Omega Care Pharmacy INC
    dba 1 Stop Pharmacy          dba Wilson County Pharmacy                                                dba Eagle Lake Pharmacy
                                                                                   (California Company)
      (Texas Company)                 (Texas Company)                                                         (Florida Company)
                                                                                   4611 Van Nuys Blvd.
17310 W. Grand Parkway Ste. Z     495 10th Street, Suite 106                                              5245 US Highway 98 N Ste. A
                                                                               Sherman Oaks, CA 91403
   Sugar Land, Texas 77479         Floresville, Texas 78114                                                   Lakeland, FL 33809
